PER CURIAM
We granted the petition for appeal in this case to consider whether the Court of Appeals erred in ruling that the trial court did not err in (1) failing to dismiss the indictment on double jeopardy grounds, (2) failing to disqualify the special prosecutor and to dis*398miss and quash the indictment, and (3) failing to set aside the jury verdict because the evidence was insufficient as a matter of law.
We have considered the questions, and, for the reasons stated in the opinion of the Court of Appeals reported in 39 Va. App. 342, 573 S.E.2d 272 (2002), we will affirm its judgment.

Affirmed.